DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	The drawings filed on 10/17/19 are accepted.

Response to Arguments
Applicant's arguments filed 06/13/22 have been fully considered but they are not persuasive.
The applicant’s 06/13/22 amendments to the claims have overcome the previous 101 rejection.
With respect to the previous 102 rejection, the applicant argued:

    PNG
    media_image1.png
    411
    613
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    294
    618
    media_image2.png
    Greyscale

These arguments are not persuasive because the applicant applies an overly narrow interpretation of “dataset in a depth domain” by equating it to “data for which tool depth is the independent variable and any suitable tool data is the dependent variable.” Under broadest reasonable interpretation, the examiner interpreted “dataset in a depth domain” to be anticipated by the disclosure of data that is related to depth. Paragraph 0038 of Moore explicitly states, “automatically collected real-time data concerning bit depth …” Furthermore, Moore discloses depth-related data in paragraphs 0055, 0066, 0085, 0102, 0132. Although Moore may not teach depth domain data under the same narrow interpretation presented by the applicant, claims are given their broadest reasonable interpretation, and Moore anticipates the broadest reasonable interpretation of the claimed invention.
With respect to the previous 103 rejection, the applicant argued:

    PNG
    media_image3.png
    239
    622
    media_image3.png
    Greyscale

These arguments are not persuasive for the same reasons disclosed above with respect to the 102 rejection. Moore teaches what the applicant claims it does not teach. The incorporation of Garvey does not change the fact that contrary to the applicant’s assertions, Moore is not lacking.
The art rejection is maintained.

Examiner’s Note - 35 USC § 101
	In view of the applicant’s amendments and arguments of 06/13/22, and in view of the reasoning for eligible subject matter given in the non-final rejection of 03/15/22 for claims 1-13, claims 1-20 qualify as eligible subject matter under 35 U.S.C. 101.

Claim Objections
Claims 7 and 19 are objected to because of the following informalities:  
Claim 7 discloses, “The method of claim 1, further comprising, in response determining …” This appears to be a minor grammatical informality. It will be construed that the claim should state, “The method of claim 1, further comprising, in response to determining …”
Claim 19 discloses, “The machine-readable medium of claim 14, wherein the method further comprises, in response determining …” This appears to be a minor grammatical informality. It will be construed that the claim should state, “The machine-readable medium of claim 14, wherein the method further comprises, in response to determining …”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-9, 13-14, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moore (US PgPub 20160275133).

With respect to claim 1, Moore discloses:
A method (abstract discloses, “A method and apparatus …”), performed by one or more computing devices, for detecting failure of one or more downhole components (Paragraph 0022 states, “For example, an information handling system may be a personal computer …”; Paragraph 0082 states, “Those of skill in the art of well-drilling may commonly review wellsite data to identify errors and/or intentional or unintentional misrepresentation of data and events.” Paragraph 0086 states, “This may be caused, for example, by a broken sensor, incorrect wellsite setup, data loss due to downhole tool failure …”) 
generating a System of Systems (SoS) dataset in a time domain and a depth domain for a downhole tool (abstract discloses collecting real-time data sources and paragraph 0038 discloses collecting real-time data concerning bit depth), wherein the SoS dataset comprises operational data associated with operational modes (paragraph 0002 states, “Real-time data is generated from, for example, wellsite sensors, measurement-while-drilling/logging while drilling tools, and software application logs. Additionally, macroscopic reports may be generated that record wellsite metadata (e.g., type of drillbit, casing information, etc.) and data reflecting wellsite operations during flat time (i.e., time during which real-time sensors are not changing). Macroscopic reports may also include the wellsite operators’ manual log of operations.” (emphasis mine)), tool data associated with tool modes of the downhole tool (paragraph 0002 states, “Real-time data is generated from, for example, wellsite sensors, measurement-while-drilling/logging while drilling tools, and software application logs. Additionally, macroscopic reports may be generated that record wellsite metadata (e.g., type of drillbit, casing information, etc.) and data reflecting wellsite operations during flat time (i.e., time during which real-time sensors are not changing). Macroscopic reports may also include the wellsite operators’ manual log of operations.” (emphasis mine)), and operational data for one or more enabling systems (paragraph 0002 states, “Real-time data is generated from, for example, wellsite sensors, measurement-while-drilling/logging while drilling tools, and software application logs. Additionally, macroscopic reports may be generated that record wellsite metadata (e.g., type of drillbit, casing information, etc.) and data reflecting wellsite operations during flat time (i.e., time during which real-time sensors are not changing). Macroscopic reports may also include the wellsite operators’ manual log of operations.” (emphasis mine))
generating one or more anomaly codes based on the SoS dataset (paragraph 0081 states, “At step 800, one or more data error lists may be provided, for example as library files available to the program software code executing the subroutine shown as FIG. 8.”; each error/list/file can each be broadly construed to anticipate the “one or more anomaly codes.”), wherein the anomaly codes correspond to one or more anomalies associated with the downhole tool or an enabling system of the downhole tool (paragraphs 0081-0087; note the categories of anomalies described: incomplete data; inaccurate data; illogical data; missing data; please note that each of these categories could also be broadly construed to serve as “anomaly codes.”)
generating a tool fault model based on dependencies of conditions corresponding to the one or more anomaly codes to tool failures or enabling system failures (paragraph 0087 states, “The data error lists provided at step 800 may algorithmically define an automated process for performing a review to identify errors in or more of the categories listed above, or in other categories known to those of skill in the art.” The algorithmic definition of an automated process in the context of error lists broadly anticipates the claimed “tool fault model.” Please also note paragraph 0086, which states, “This may be caused, for example, by a broken sensor, incorrect wellsite setup, data loss due to downhole tool failure, or human failure to record the information correctly.”)
determining one or more failures of the downhole tool and one or more causes of the failures based on the tool fault model and the one or more anomaly codes (paragraph 0089 states, “At step 810, the standardized data may be scanned and the relevant data error lists applied. Where issues are detected …” The application of the error lists results in the claimed determination of the failures.)

With respect to claim 9, Moore discloses:
A system (abstract; figures 1-3)
a downhole tool configured to be positioned in a borehole, the downhole tool comprising a number of sensors configured to detect events related to operation of the downhole tool (figures 1-2; paragraphs 0029-0031)
a diagnostics device (abstract states, “Additionally, the data may be automatically corrected by using data error lists that identify algorithms for diagnosing …”) configured to,
generate a System of Systems (SoS) dataset in a time domain and a depth domain for a downhole tool, wherein the SoS dataset comprises operational data associated with operational modes, tool data associated with tool modes of the downhole tool, and operational data for enabling systems (see rejection of claim 1 above)
generate one or more anomaly codes based on the SoS dataset, wherein the anomaly codes correspond to one or more anomalies associated with the downhole tool or an enabling system of the downhole tool (see rejection of claim 1 above)
generate a tool fault model based on dependencies of conditions corresponding to the one or more anomaly codes to tool failures of enabling system failures (see rejection of claim 1 above)
determine one or more failures of the downhole tool and one or more causes of the failures based on the tool fault model and the one or more anomaly codes (see rejection of claim 1 above)

With respect to claim 14, Moore discloses:
A non-transitory machine-readable medium having instructions stored thereon that are executable by a device to perform a method (paragraph 0022)
generating a System of Systems (SoS) dataset in a time domain and a depth domain for a downhole tool, wherein the SoS dataset comprises operational data associated with operational modes, tool data associated with tool modes of the downhole tool, and operational data for enabling systems (see rejection of claim 1 above)
generating one or more anomaly codes based on the SoS dataset, wherein the anomaly codes correspond to one or more anomalies associated with the downhole tool or an enabling system of the downhole tool (see rejection of claim 1 above)
generating a tool fault model based on dependencies of conditions corresponding to the one or more anomaly codes to tool failures of enabling system failures (see rejection of claim 1 above)
determining one or more failures of the downhole tool and one or more causes of the failures based on the tool fault model and the one or more anomaly codes (see rejection of claim 1 above)

With respect to claim 6, Moore discloses:
using the anomaly codes and the determined one or more failures to determine an initial test to be conducted (figure 8, reference 805)
sequencing subsequent tests based on test outcomes and fault trees until one or more failing components are identified (figure 8, reference 815; paragraph 0090 states, “At step 815, it may be determined whether any identified data anomalies were not addressed by the available data error lists. If any such anomaly exists, administrator control may be exercised to supplement the data error list and the process may be resumed starting at step 805. Additionally or alternatively, the administrator may manually correct the data.” This scenario proposes a type of fault tree scenario, where errors not caught on a first pass get a subsequent pass.)

With respect to claim 7, Moore discloses:
in response to determining that at least one anomaly of the one or more anomalies is not a critical failure, continuing operation or re-starting operation of the downhole tool (paragraph 0025 states, “’Measurement-while-drilling’ (‘MWD’) is the term generally used for measuring conditions downhole concerning the movement and location of the drilling assembly while the drilling continues.” Moore teaches anomaly processing even during measurement-while-drilling, which suggests that operation is continued during non-critical failures.)

With respect to claims 8, Moore discloses:
utilizing the SoS dataset and the generated anomaly codes to modify at least one of operational procedures and tool state transition logic (see manual correction in paragraph 0090; see also remedial actions in paragraph 0093)

With respect to claim 13, Moore discloses:
wherein said diagnostic device is configured to utilize combined data from the SoS dataset and from the generated anomaly codes to modify at least one of operational procedures and tool state transition logic (see manual correction in paragraph 0090; see also remedial actions in paragraph 0093)

With respect to claim 19, Moore discloses:
wherein the method further comprises, in response to determining that the failure is not a critical failure, continuing operation or re-starting operation of the downhole tool (paragraph 0025 states, “’Measurement-while-drilling’ (‘MWD’) is the term generally used for measuring conditions downhole concerning the movement and location of the drilling assembly while the drilling continues.” Moore teaches anomaly processing even during measurement-while-drilling, which suggests that operation is continued during non-critical failures.)

With respect to claim 20, Moore discloses:
wherein the method further comprises utilizing combined data from the SoS dataset and from the generated anomaly codes to modify at least one of operational procedures and tool state transition logic (see manual correction in paragraph 0090; see also remedial actions in paragraph 0093)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 4, 10-11, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US PgPub 20160275133).

With respect to claim 2, 10, and 15 Moore discloses:
the method of claim 1 (as applied to claim 1 above)
the system of claim 9 (as applied to claim 9 above)
the machine-readable medium of claim 14 (as applied to claim 14 above)
With respect to claims 2, 10, and 15, Moore differs from the claimed invention in that it does not explicitly disclose: 
wherein said generating the one or more anomaly codes comprises generating the anomaly codes based on a tiered filtering of the SOS dataset
With respect to claims 2, 10, and 15, the following limitation(s) is/are obvious in view of what Moore discloses:
wherein said generating the one or more anomaly codes comprises generating the anomaly codes based on a tiered filtering of the SOS dataset (Although Moore does not explicitly disclose, “tiered filtering,” it does disclose organizing the errors into categories, such as incomplete data, inaccurate data, illogical data, and missing data (paragraphs 0083-0086). One of ordinary skill in the art would recognize the obviousness of using these types of categories as “tiers” in which to filter error data.)
With respect to claims 2, 10, and 15, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Moore in order to arrive at the claimed invention. The motivation for the skilled artisan in doing so is to gain the benefit of organizing error data into easily manageable and prioritizable categories.

With respect to claim 4, 11, and 16, Moore discloses:
The method of claim 1 (as applied to claim 1 above)
The system of claim 9 (as applied to claim 9 above)
The machine-readable medium of claim 14 (as applied to claim 14 above)
determining/determine whether at least one anomaly of the one or more anomalies is due to the downhole tool or a system that includes the downhole tool (paragraph 0086 states, “This may be caused, for example, by a broken sensor, incorrect wellsite setup, data loss due to downhole tool failure, or human failure to record the information correctly.” Data loss due to downhole tool failure would be an example of an anomaly due to the downhole tool, while incorrect wellsite setup would be an example of an anomaly due to a system that includes the downhole tool.)
With respect to claim 4, 11, and 16, Moore differs from the claimed invention in that it does not explicitly disclose:
isolating/isolate a cause of the at least one anomaly based, at least in part, on said determining whether the at least one anomaly is due to the downhole tool or a system that includes the downhole tool  
With respect to claim 4, 11, and 16, the following limitation(s) is/are obvious in view of what Moore teaches:
isolating/isolate a cause of the at least one anomaly based, at least in part, on said determining whether the at least one anomaly is due to the downhole tool or a system that includes the downhole tool  (paragraph 0087 states, “The data error lists may also specify how the errors should be flagged.” Isolating the cause of an error is obvious in a system that isolates the error itself. Moore discloses providing certain parameters for flagging errors, and by doing so, the causes underlying those errors are isolated. This is further supported by paragraph 0093, which states, “according to the embodiment of FIG. 8, each data channel may be independently analyzed for errors according to a list of known issues.”)
With respect to claim 4, 11, and 16, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Moore in order to arrive at the claimed invention. The motivation for the skilled artisan in doing so is to gain the benefit of improving accuracy of error detection analysis.

Claims 3, 5, 12, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US PgPub 20160275133) in view of Garvey et al (US PgPub 20100042327).

With respect to claims 3 and 18, Moore discloses:
the method of claim 1 (as applied to claim 1 above)
the machine-readable medium of claim 14 (as applied to claim 14 above)
With respect to claims 3 and 18, Moore differs from the claimed invention in that it does not explicitly disclose: 
wherein said generating the one or more anomaly codes comprises generating the anomaly codes based, at least in part, on residuals of predicted operational data
With respect to claims 3 and 18, Garvey et al discloses:
wherein said generating the one or more anomaly codes comprises generating the anomaly codes based, at least in part, on residuals of predicted operational data (paragraph 0052 states, “The predictor 42 and the detector 44 are used to determine whether the tool 20 is operating in either a nominal (i.e., normal) or degraded mode. The predictor 42 produces estimates of measured observations and generates estimate residuals based on comparison with exemplar observations …”)
With respect to claims 3 and 18, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Garvey et al into the invention of Moore. The motivation for the skilled artisan in doing so is to gain the benefit of incorporating predictions of a degraded mode for more efficient and accurate results.

With respect to claim 5, 12, and 17, Moore discloses:
the method of claim 4 (as applied to claim 4 above)
the system of claim 11 (as applied to claim 11 above)
the machine-readable medium of claim 16 (as applied to claim 16 above)
With respect to claims 5, 12, and 17, Moore differs from the claimed invention in that it does not explicitly disclose: 
determining/determine that at least one anomaly of the one or more anomalies is a critical failure
confirming/confirm at least one of the generated anomaly codes based, at least in part, on one or more plots generated based on the generated anomaly codes and systems corresponding to the anomaly codes
With respect to claim 5, 12, and 17, Garvey et al discloses:
determining/determine that at least one anomaly of the one or more anomalies is a critical failure (paragraph 0126 states, “exemplar degradation paths are characterized by determining the ‘shape’ of the path and a critical, failure threshold …”)
confirming/confirm at least one of the generated anomaly codes based, at least in part, on one or more plots generated based on the generated anomaly codes and systems corresponding to the anomaly codes (obvious in view of combination, Garvey discloses a path “shape,” which broadly anticipates the claimed plots, and Moore discloses the anomaly codes.)
With respect to claim 5, 12, and 17, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Garvey et al into the invention of Moore. The motivation for the skilled artisan in doing so is to gain the benefit of improved determination of degradation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Belaigues et al (GB 1597627 A) discloses a data transmission system for borehole exploration apparatus.
Brannigan et al (GB 2456232 A) discloses real-time, bi-directional data management involving conversion of formats and communication protocols.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148. The examiner can normally be reached M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD S LIANG/Examiner, Art Unit 2862                                                                                                                                                                                                        07/30/22


/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865                                                                                                                                                                                                        08/02/2022